         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 1 of 21 Page ID #:151




     l     Evan J. Smith (SBN 242352)
           Ryan P. Cardona (SBN 302113)
 2         BRODSKY & SMITH, LLC                                                 JS-6
           9595 Wilshire Blvd., Ste. 900
 3         Beverly Hills, CA 90212
 4         Tel: 877.534.2590
           Fax: 310.247.0160
 5         Email: esmith@brodskysmith.com
                  rcardona@brodskysmith.com

           Attorneys for Plaint(fl
 7
 8
          Ruben A. Castellon (SBN 154610)
 9        CASTELLON & FUNDERBURK LLP
          811 Wilshire Blvd., Suite 1025
lO        Los Angeles, CA 90017
          Tel: 213.623.7515
ll        Fax: 213.532.3984
J2        Email: rcastel1011@candffi1m.com

13        Attorneys for Defendant

14
                                        UNITED STATES DISTRICT COURT
15
                                       CENTRAL DISTRICT OF CALIFORNIA
16
          ALESHA DAVIS,                                 Case No.: CV 20-7066-DMG (AFMx)
17
                          Plaintiff,                    CONSENT DECREE [21]
18                vs.
19
          CALIFORNIA METAL-X (CMX),
20                                                     (Federal Water Pollution Control Act,
                          Defendant,                   33 U.S.C. §§ 1251 et seq.)
21
22
23
24
25
26
27
28

          CONSENT DECREE                                   Civil Case No.: 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 2 of 21 Page ID #:152




     1                                               CONSENT DECREE
 2                The following Consent Decree is entered into by and between Alesha Davis ("Plaintiff") an
 3        California Metal-X (CMX) ("CMX"). The entities entering into this Consent Decree are each at
 4        individual "Settling Party" or ''Party" and collectively the "Settling Parties" or ''Parties".
 5                WHEREAS, Plaintiff is a citizen of the State of California.
 6                WHEREAS, Plaintiff is concerned with the environmental health of the Los Angeles River anc
 7       overall Los Angeles River Watershed, of which the Los Angeles River is a part, and uses and enjoys th
 8       waters of the Los Angeles River, its inflows, outflows and other waters of the Los Angeles Rive
 9       Watershed;
10               WHEREAS, CMX is the owner and operator of a facility that is engaged in the manufacture o
11       brass and bronze engineered alloys and ingots for foundry and mill customers, located at 366 East 58tl
12       St., Los Angeles, CA 900 I 1, hereinafter refen-ed to by the Settling Parties as the "Facility;"
13               WHEREAS, Plaintiff contends that her use and enjoyment of these waters are negatively affecte
14       by the pollution allegedly caused by the operations at the Facility;
15               WHEREAS, Plaintiff acts in the interest of the general public to prevent pollution in thes ·
16       waterways, for the benefit of their ecosystems, and for the benefits of all individuals and communitie,
17       who use these waterways for various recreational, educational, and spiritual purposes;
18               WHEREAS, the discharges from the Facility are regulated by the National Pollutant Discharg
19       Elimination System ("NPDES"), General Pe1mit No. CASO00O0 1, [State Water Resources Control Board]
20       Water Quality Order No. 92-12-DWQ, as amended by Order No. 97-03-DWQ ("1997 Storm Wate1
21       Pe1mit"), and as amended by Order No. 2014-0057-DWQ ("IGP"), and the Federal Water Pollutio
22       Control Act, 33 U.S.C. §§ 1251 et seq. ("Clean Water Act" or "CWA");
23               WHEREAS, the Facility is listed as operating under SIC Code 3341, relating to Seconda
24       Smelting and Refining of Nonferrous Metals, and SIC Code 5093, relating to Scrap and Waste Recycling
25       Defendant has coverage for the Facility under the California Industlial General Pennit, under the issue
26       WDID No. 4 I 9l000881. The July 1, 2015 "Notice oflntent" for the Facility to comply with the terms o
27       the Industrial Stonnwater Permit lists "California Metal X" and "CA Metal X" as the Operator and Facilit
28       names, respectively;

          Consent Decree                                  2               Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 3 of 21 Page ID #:153                              I
                                                                                                                       I
                                                                                                                       I
                                                                                                                       l
                                                                                                                       t

     1               WHEREAS, on December 6, 2019, Plaintiff sent CMX, the United States Environmental

     2    Protection Agency ("EPA"), EPA Region IX, the State Water Resources Control Board ("State Board")

     3    and the Regional Water Quality Control Board - Los Angeles Region ("Regional Board") a notice o

     4    intent to file suit ("Notice Letter") under Sections 505(a) and (b) of the Clean Water Act, 33 U.S.C. §§

     5    1365(a) and (b ). The Notice Letter alleged violations of Section 30l(a) of the Clean Water Act, 33 U.S.C.

 6        § 131 !(a) and violations of the 1997 Storm Water Permit and the IGP at the CMX Facility1;

 7               WHEREAS, on August 6, 2020, Plaintiff filed a complaint against CMX in the United State

 8        District Court, Central District of California (Case No. 2:20-cv-07066-DMG-AFM), alleging violation,

 9        of Section 30l(a) of the Clean Water Act, 33 U.S.C. § 131 !(a), and violations of the Storm Water Penni

10        at the CMX Facility ("Complaint");

11               WHEREAS, Plaintiff alleges CMX to be in violation of the substantive and procedura

12       requirements of the 1997 Storm Water Permit, the IGP and the Clean Water Act with respect to the CM

13       Facility;

14               WHEREAS, on or about December 10, 2020, Plaintiffs expert environmental consultan

15       conducted an inspection of the Facility;

16               WHEREAS, on March 24, 2020 CMX uploaded a revised SWPPP to the State Water Board'

17       Storm Water Multiple Application & Report Tracking System ("SMARTS"), containing additional BMPs

18       in response to the allegations contained in Plaintiff's Notice Letter.

19              WHEREAS, CMX continues to deny all allegations in the Notice Letter and Complaint relatin

20       to the CMX Facility;

21              WHEREAS, Plaintiff and CMX have agreed that it is in the Settling Parties' mutual interest t

22       enter into a Consent Decree setting forth terms and conditions appropriate to resolving the allegations se

23       forth in the Notice Letter and Complaint without further proceedings; and

24              WHEREAS, all actions taken by CMX pursuant to this Consent Decree shall be made i

25       compliance with all applicable federal and state laws and local rules and regulations.

26
27
         ' For purposes of this Consent Decree, the Industrial General Permit and any amendments thereto in
28       effect at the time ofCMX's required compliance with the terms of this Consent Decree shall be refe1Ted
         to as "the Industrial General Permit" or "IGP."
           Consent Decree                               3              Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 4 of 21 Page ID #:154




     1             NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE SETTLING

     2     PARTIES AND ORDERED AND DECREED BY THE COURT AS FOLLOWS:

     3            1.      The Court has jurisdiction over the subject matter of this action pursuant to Section 505(a

     4     of the Clean Water Act, 33 U.S.C. § 1365(a);

     5            2.      Venue is appropriate in the Central District of California pursuant to Section 505( c)(I) o

     6    the Clean Water Act, 33 U.S.C. § 1365(c)(l), because the CMX Facility is located within this District;

     7            3.      The Complaint alleges claims upon which relief may be granted pursuant to Sectio1

     8    505(a)(l) of the Clean Water Act, 33 U.S.C. § 1365(a)(l);

     9            4.      Plaintiff has standing to bring this action;

 10               5.     The Court shall retain jurisdiction over this matter for purposes of enforcing the terms o

 11       this Consent Decree for the tenn of the Consent Decree, or as long thereafter as is necessary for the Cou

12        to resolve any motion to enforce this Consent Decree.

13        I.     OBJECTIVES

14               It is the express purpose of the Settling Parties entering into this Consent Decree to further th

15        objectives set forth in the Clean Water Act, 33 U.S.C. §§ 1251, et seq., and to resolve those issues allege

16        by Plaintiff in her Notice Letter and Complaint. Specifically, CMX agrees to comply with Receivin

17       Water Limitation VI.A. in the IGP which requires that CMX "shall ensure that industrial storm wate

18       discharges ... do not cause or contribute to an exceedance of any applicable water quality standards in an

19       affected receiving water,"; Effluent Limitation V.A. of the IGP which requires that CMX "shall implemen

20       BMPs [Best Management Practices] that comply with the BAT/BCT requirements of ... [the IGP] t

21       reduce or prevent discharges of pollutants in ... [CMX's] storm water discharge in a manner that reflect

22       best industry practice considering technological availability and economic practicability an

23       achievability"; and the Monitoring, Sampling, and Analysis Requirements found in § XI of the IGP. CM

24       shall maintain BMP compliance with BAT/BCTstandards and with the applicable water quality standard

25       as those terms are defined by the IGP. Nothing herein shall be interpreted as an admission by CMX tha

26       it has previously failed to comply with these or any other requirements of the CWA or the IGP.

27       II.    AGENCY REVIEW AND TERM OF CONSENT DECREE

28       A.     Agency Review and Comment. Plaintiff shall submit this Consent Decree to the United State

          Consent Decree                                  4              Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 5 of 21 Page ID #:155




     l    Department of Justice and the EPA (collectively "Federal Agencies") within three (3) days of the fina

     2    signature of the Settling Parties for agency review consistent with 40 C.F.R. § 135.5. The agency revie

     3    period expires forty-five (45) days after receipt by both agencies, as evidenced by writte1

     4    acknowledgement of receipt by the agencies or the certified return receipts, copies of which shall b

     5    provided to CMX. In the event that the Federal Agencies object to entry of this Consent Decree, th

 6        Settling Parties agree to meet and confer to attempt to resolve the issue(s) raised by the Federal Agencie

 7        within a reasonable amount of time.

 8       B,      Effective Date. The term "Effective Date" as used in this Consent Decree shall mean the day th

 9       Court enters this Consent Decree.

10       c.      Termination Date. This Consent Decree shall terminate two (2) years after the Effective Dat

11       ("Termination Date"), or at such time as CMX ceases to have stormwater discharges subject to the IGI

12       and CMX: 1) files all necessary and appropriate submissions regarding the same to the State Board and/o

13       the Regional Board; and 2) provides notice of such filing to Plaintiff, unless there is a prior ongoing

14       unresolved dispute regarding CMX's compliance with this Consent Decree.

15       III.    POLLUTION CONTROL REQUIREMENTS

16       A.      Storm Water Pollution Reduction Measures

17               1.     The storm water pollution control measures required by this Consent Decree shall b

18       designed and operated to manage storm water discharges, through full compliance with the IGP.

19               2.     Commencing from the Effective Date through the Termination Date, CMX shall engage i

20       the following activities to maintain compliance with the IGP and this Consent Decree:

21              (a)     CMX will appoint a Qualified Industrial Storm Water Practitioner ("QISP") within sixt

22                      (60) days after the Effective Date;

23              (b)     Update the Storm Water Pollution Prevention Plan to include the QISP's identificatio

24                      number, name, and contact information (telephone number, e-mail address).

25              3.      In addition to the activities described in Sections IILA.2(a) above, CMX will assure th

26       incorporation of the following BMPs, as more fully described in CMX's SWPPP, which shall b

27       implemented at the Facility, the boundaries of which are outlined on the CMX's Facility Site Map ("Sit

28       Map"), (the Site Map is attached as Exhibit "A" hereto). The Parties agree that the SWPPP may b

          Consent Decree                                5               Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 6 of 21 Page ID #:156




     1    modified from time to time as more fully described in this Consent Decree. In the event of a modificatio

     2    to the SWPPP or Facility Site Map during the term of this Consent Decree, CMX will provide a copy of

     3    the revised SWPPP or Facility Site Map to Plaintiff and will upload to SMARTs as required by th

     4    General Permit.

     5             (a)    BMPs

 6                        (i)     CMX will implement and maintain two individual infiltration pits, with the capacit

 7                               to prevent discharge from an 85th percentile, 24-hour storm event, with a 24-hom

 8                               drawdown time;

 9                        (ii)   CMX will implement and maintain a treatment and infiltration system which wil

10                               eliminate all discharge of stormwater from any storm event up to and including th

11                               85th percentile, design storm with a 24-hour drawdown time.

12                 4.     Within forty-five (45) days after the Effective Date, CMX shall revise the SWPPP for th

13       CMX Facility to include any BMPs required by the Consent Decree and comply with all provisions ofth

14       Permit.

15                 5.    Throughout the term of this Consent Decree, CMX shall submit any SWPPP revision

16       made pursuant to the requirements of this Section III.A to Plaintiff for review and comment within te

17       (10) days of the SWPPP revision. Plaintiff will provide comments, if any, to CMX within thirty (30) day

18       of receipt of such revised SWPPP. CMX shall incorporate Plaintiffs comments into the SWPPP or shal

19       justify in writing why any comment is not incorporated within fifteen (15) days of receiving comments.

20       B.        Numeric Action Level ("NAL") for Discharges from the CMX Facility. CMX acknowledge

21       that the following Numeric Action Levels ("NALs") in the IGP are applicable to the Facility based on th

22       general parameters required to be sampled pursuant to the IGP, its SIC code(s) and/or pollutant sourc

23       assessment: (i) pH; (ii) Oil and Grease; (iii) Total Suspended Solids; (iv) Aluminum; (v) Iron; (vi) Lead·

24       (vii) Zinc; (viii) Copper; and (ix) Chemical Oxygen Demand, and that CMX will continue to act i

25       conformity with the IGP and the SWPPP for the Facility, as may be amended from time to time.

26              1.       Exceedance Response Actions (ERAs)

27                       a.      CMX acknowledges that it is required to comply with the Exceedance Response
28                       Action requirements of the IGP as stated in IGP § XII.

         Consent Decree                                  6              Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 7 of 21 Page ID #:157




     1 C.         Sampling and Analysis

     2            1.      CMX has installed a recording rain gauge capable of recording rainfall to 0.1 inches at th

     3    CMX Facility. CMX shall maintain the recording rain gauge and maintain records of rain data. CM

     4    shall provide its rain gauge data within fourteen (14) days of a request made by Plaintiff In the even

     5    there is a dispute about the quantity of rainfall at the Facility, the rain gauge installed pursuant to thi

     6    section shall be deemed to be the actual rainfall at the site.

     7            2.      During the term of this Consent Decree, and as set fo1th in the IGP, CMX shall collec

     8 samples of Qualifying Storm Events ("QSE"), as defined in the IGP, from at least one QSE during th
 9        first half of the reporting year (Jnly I - December 31) and from one QSE during the second half of th

10        reporting year (January 1 - June 30) as set forth by compliance group requirements. However, nothin

11       herein shall require CMX to conduct sampling when a QSE, as defined by the IGP, does not occur.

12       Furthermore, nothing herein shall require CMX to conduct sampling when no discharge resulting from

13       QSE occurs, for example, as a result of a properly implemented stormwater treatment and infiltratim

14       system as described above in§ III(A)(3)(a)(i).

15               3.      CMX shall comply with the analytical test methods as required by Section XI.B of the IG

16       as more fully described in the Monitoring Implementation Plan that is included in its SWPPP. All reporte

17       analyses required by the Consent Decree shall be reported within thirty days of the laboratory receipt o

18       the sample or as promptly as possible upon receipt if the laboratory takes more than 30 days to report th

19       analyses.

20               4.      During the term of the Consent Decree, CMX will give notice to Plaintiff of the filing o

21       any reports or other documents containing the complete laboratory results of samples collected as require

22       by this Consent Decree concurrently with the posting of the same on SMARTS.

23       D.     Visual Observations. During the term of this Consent Decree, CMX shall conduct and documen

24       visual observations pursuant to Section XI.A of the IGP and as more fully described in the CMX SWPPP

25       E.     Annual Report. CMX shall give notice, pursuant to Paragraph VILE. hereof, to Plaintiff whe

26       CMX submits an Annual Report to the State Board no later than July 15 of each year during the term o

27       this Consent Decree. The A1111ual Report shall contain all information required by the IGP.

28

          Consent Decree                                  7                Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 8 of 21 Page ID #:158




     1     IV. MONITORING AND REPORTING

     2     A.     Site Inspections.

     3            1.        Once during the term of this Consent Decree, Plaintiff may conduct an inspection of th·

     4    Facility up to fo1ty-five (45) days prior to the Termination Date.           Up to three (3) of Plaintiff

     5    representatives may attend the site inspection, all of whom agree to execute the attached Release an

     6    Waiver (Exhibit B) prior to entering the Facility. The site inspection shall occur during normal busines

     7    hours (7:00 am - 3:30 pm). Plaintiff and CMX shall work in good faith to select a mutually acceptabl

     8    date for the inspection, which will be scheduled at least ten (10) business days in advance. CMX'

     9    personnel, consultants, contractors, or attorneys may accompany Plaintiffs representative(s) throughou

 10       the inspection.     If Plaintiff takes photos or videos during the site inspection, it must provide copies o

11        photographs or video to CMX within seven (7) calendar days. CMX may then review and designat

12        photos as confidential and label any proprietary. CMX shall notify Plaintiff and Plaintiff shall then destro

13        the proprietary photos, and maintain all confidential photos as confidential. The only photographs tha

14        will be taken will relate to the infiltration system and previously identified discharge points.

15               2.         Plaintiff shall provide CMX with any comments regarding the Site Inspection withi

16        seventy-two (72) hours of the completion thereof. CMX shall respond to Plaintiffs comments withiI

17        thirty (30) days of the date on which they are received; however, CMX is not obligated to respond to an

18        comments regarding the Site Inspection received after seventy-two (72) hours has passed.

19        B.     Compliance Monitoring and Oversight. CMX shall make a one-time payment of two thousan
20        dollars ($2,000) to compensate Plaintiffs Counsel for costs and fees to be incurred for monitoring CMX'

21       compliance with this Consent Decree. Payment shall be made on or before March 1, 2021 or seven day

22       after the Consent Decree is approved by the Federal Agencies and entered by the Comt, whichever is later.

23       Payment shall be made payable to "Brodsky & Smith, LLC" via U.S. Mail.

24       C.      CMX Document Provision. During the term of this Consent Decree, within ten ( 10) days, CM

25       shall give notice to Plaintiff of all documents related to storm water quality at the CMX Facility that ar

26       submitted to the Regional Board, the State Board, and/or any state or local agency, county, or municipality.

27       Any correspondence related to CMX's compliance with the IGP or storm water quality received by CM

28       from any regulatory agency, state or local agency, county, or municipality shall be provided to Plaintif

          Consent Decree                                   8              Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 9 of 21 Page ID #:159




     I    within ten ( I 0) days of receipt by CMX. Provided, however, that this Consent Decree shall not requir
     2    CMX to disclose any information or documents subject to the Attorney Client Privilege or the Attorne
     3    Work Product doctrine.

     4    V. ENVIRONMENTAL PROJECT & REIMBURSEMENT OF LITIGATION FEES & COSTS

     5    A.     Environmental Project. To remediate the alleged environmental harms resulting from allege

     6    non-compliance with the 1997 Storm Water Permit and !GP alleged in the Complaint, CMX agrees t
 7        make a payment of Three Thousand Dollars ($3,000)) to the "Council for Watershed Health" and maile

 8        to The Council for Watershed Health attention Eileen Alduenda, Executive Director, 177 E. Colorad

 9        Blvd., Ste. 200, Pasadena, CA 91105 to fund the Monitoring the Impacts of Stormwater Infiltration      01

IO       Groundwater Quality program, dedicated to the study and evaluation of the impacts to groundwater qualit
11       from infiltrating stormwater throughout Los Angeles County. The payment shall be made on or befor

12       March 1, 2021 or seven days after the Consent Decree is approved by the Federal Agencies and entere
13       by the Court, whichever is later.

14       B.      Reimbursement of Attorneys' Fees and Costs. CMX shall pay a total of Forty Two Thousan

15       Five Hundred Dollars ($42,500.00) to "Brodsky & Smith, LLC" for their investigation fees and costs

16       expert/consultant fees and costs, and reasonable attorneys' fees incurred as a result of investigating an
17       preparing the lawsuit and negotiating this Consent Decree. Payment shall be made payable to "Brodsk

I8       & Smith, LLC".     The $42,500 shall be paid as follows: seven thousand five hundred dollars ($7,500

19       shall be paid on or before March 1, 2021 or seven days after the Consent Decree is approved by the Federa

20       Agencies and entered by the Court, whichever is later and five thousand dollars ($5,000) shall be pai
21       on or before the first day of each month beginning in April 2021 through October 2021.
22       VI.    DISPUTE RESOLUTION AND RETENTION OF JURISDICTION

23       A.     Continuing Jurisdiction.       This Court shall retain jurisdiction over this matter until th

24       Termination Date defined above for the purposes of implementing and enforcing the terms and condition

25       of this Consent Decree and adjudicating all disputes among the Parties that may arise under the provision
26       of this Consent Decree, unless a Party files a timely motion and is granted an extension of time from th

27       Court to retain jurisdiction. The Comt shall have the power to enforce this Consent Decree with al
28       available legal and equitable remedies, including contempt.

          Consent Decree                               9               Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 10 of 21 Page ID #:160




     1 B.          Meet and Confer. A Party to this Consent Decree shall invoke the dispute resolution procedure.
     2    of this Section by notifying the other Party in writing of the matter(s) in dispute. The Settling Parties shal

     3    then meet and confer in good faith (either telephonically or in person) in an attempt to resolve the disput

     4    informally over a period of ten ( 10) business days from the date of the notice. The Parties may elect tc

     5    extend this time in an effort to resolve the dispute without court intervention.

     6    C.      Dispute Resolution. If the Parties cannot resolve a dispute by the end of the meet and confe1

     7    informal negotiations, then the Parties shall request a settlement meeting before the Magistrate Judg

     8    assigned to this action. In the event that the Parties cannot resolve the dispute by the conclusion of th

  9       settlement meeting with the Magistrate Judge, the Parties agree to submit the dispute via motion to th

 10       District Court.

11        D.      Burden of Proof. In any dispute resolution proceeding, the Party invoking the dispute resolutim
12        procedures provided herein shall have the burden of demonstrating that the other Party has failed to mee

13        its obligations as set forth herein.

14       E.       Enforcement Fees and Costs. The litigation costs and fees incurred in prosecuting a motion t
15       enforce shall be awarded to the prevailing party pursuant to the provisions set forth in Section 505(d) o

16       the Clean Water Act, 33 U.S.C. § 1365(d), Federal Rule of Civil Procedure Rule 11, applicable case la

17       interpreting such provisions, and/or as provided by statutory law and case law.

18       VI.     MUTUAL RELEASE OF LIABILITY AND COVENANT NOT TO SUE

19       A.      Plaintiff's Public Release of Claims. This Consent Decree is a final and binding resolutio
20       between Plaintiff, on her own behalf, and on behalf of the public and in the public interest, and CMX, an

21       their parents, subsidiaries, affiliated entities under common ownership, directors, managers, members

22       divisions, affiliates, insurers, landlords, lenders, successors or assigns, officers, agents, employees

23       attorneys and other representatives, if any (collectively "Releasees"), and shall have a preclusive effec

24       such that no other person or entity, whether purporting to act in his, her, or its interests or the publi

25       interest shall be permitted to pursue and/or take any action with respect to any violation of the CWA, 199

26       Storm Water Permit, and/or IGP that was alleged in the Complaint, Notice Letter, or that could have bee

27       brought pursuant to the Notice Letter or Complaint. Nothing in this Consent Decree waives the rights o

28       the United States to enforce its rights under Federal Law.

          Consent Decree                                 10              Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 11 of 21 Page ID #:161




          B.      Plaintiff's Release of Additional Claims. As to Plaintiff for and in her individual capacity only

     2    this Consent Decree shall have preclusive effect such that she shall not be permitted to pursue and/or tak

     3    any action with respect to any other statutory or common law claim, to the fullest extent that any of th·

     4    foregoing were or could have been asserted by her against CMX or the Releasees based on the facts allege

     5    in the Complaint and/or the Notice Letter, whether or not based on actions committed by CMX.

 6        C.     Waiver of Rights Under Section 1542 of the California Civil Code

 7               I.      Plaintiff acting in her individual capacity waives all rights to institute any form of legal

 8        ction, and releases all claims against CMX, and the Releasees, (referred to collectively in this Section a

 9 he "Claims"). In furtherance of the foregoing, Plaintiff waives any and all rights and benefits which sh
10        ow has, or in the future may have, conferred upon her with respect to the Claims by vi1tue of the provision

11        f § 1542 of the California Civil Code, which provides as follows:

12               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR 0

13               RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVO

14               AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER

15               WOULD HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH TH

16               DEBTOR OR RELEASED PARTY.

17               2.     Plaintiff understands and acknowledges that the significance and consequence of thi

18        aiver of California Civil Code § 1542 is that even if Plaintiff suffers future damages arising out of o

19       esulting from, or related directly or indirectly to, in whole or in part, the facts in the Complaint or Notic

20        etter, Plaintiff will not be able to make any claim for those damages against Releasees.

21       D.     CMX's Release of Plaintiff. CMX, on behalf of itself, its past and current agents, representatives

22       attorneys, successors and/or assignees, hereby waives any and all claims against Plaintiff, her attorneys

23       and other representatives for any and all actions taken or statements made (or those that could have bee

24       taken or made) by Plaintiff and her attorney and other representatives, whether in the course o

25       investigating the Claims or otherwise.

26       E.     Parties' Release. Unless specifically provided for in this Consent Decree, the Parties, on thei

27       own behalf and on behalf of their current and former officers, directors, employees, and each of thei

28       successors and assigns, and their agents, and other representatives release all persons including, withou

          Consent Decree                                 11              Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 12 of 21 Page ID #:162




     1    limitation, all other Paities to this Consent Decree (and each of their direct and indirect parent an

     2    subsidiary companies and afiiliates ai1d divisions, ai1d their respective current and former officers

     3    directors, managers, members, employees, shareholders, insurers, landlords, lenders, and each of theh

     4    predecessors, successors, and assigns, and each of their agents, attorneys, consultants, and othe1

     5    representatives) release each other from any additional attorneys' fees or expenses related to the resolutio1

 6        of this matter.

 7        F.      Nothing in this Consent Decree limits or otherwise affects any Party's right to address or take an

 8        position that it deems necessary or appropriate in any formal or informal proceeding before the Stat

 9        Board, Regional Board, EPA, or any other administrative body on any other matter relating to CMX'
10        compliance with the IGP or the Clean Water Act occurring or arising after the Effective Date of thi

11        Consent Decree.

12        VII.   MISCELLANEOUS PROVISIONS
13       A.      No Admission of Liability. Neither this Consent Decree, the implementation of additional 01
14       modified BMPs, nor any payment pursuant to the Consent Decree shall constitute or be construed as

15       finding, adjudication, admission, or acknowledgment of any fact, law, or liability, nor shall it be construe

16       as an admission of violation of any law, rule, or regulation. CMX maintains and reserves all defenses i

17       may have to any alleged violations that may be raised in the future.

18       B.      Construction. The language in all parts of this Consent Decree shall be construed according t
19       its plain and ordinary meaning, except as to those terms defined in the IGP, the Clean Water Act, o

20       specifically herein.

21       C.      Choice of Law and Venue. The laws of the United States shall govern this Consent Decree, wit!
22       venue proper only in the Central District of California.

23       D.      Severability. In the event that any provision, paragraph, section, or sentence of this Consen
24       Decree is held by a court to be unenforceable, the validity of the enforceable provisions shall not b

25       adversely affected.

26       E.      Correspondence and Notices. Any and all notices and/or correspondence between the Partie
27       provided for or permitted under this Consent Decree shall be in writing and personally delivered or sen

28       by:

          Consent Decree                                 12              Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 13 of 21 Page ID #:163




                     1.     First-class (registered or certified) mail return receipt requested; or

     2               2.     Overnight or two-day courier; or

     3              3.      By email on any Party by the other Party to the following addresses:

     4              If to Plaintiff:

     5              Evan J. Smith, Esquire
                    Brodsky & Smith, LLC
     6              Two Bala Plaza, Suite 805
                    Bala Cynwyd, PA 19004
     7              T: 877.354.2590
                    Email: esmith@brodskysmith.com
 8
 9                  Ifto CMX:
10
                    Ruben Castellon
11
                    Castellon & Funderburk LLP
12
                    811 Wilshire Blvd. Ste. I 025
13
                    Los Angeles, CA 90017-2649
14
                    rcastellon@candffirm.com
15
16       Any change of address or addresses shall be communicated in the manner described above for givin
17       notices.

18       F.         Counterparts. This Consent Decree may be executed in any number of counterparts, all ofwhicl

19       together shall constitute one original document. Telecopy, email of a .pelf signature, or facsimile copie

20       of original signature shall be deemed to be originally executed counterparts of this Consent Decree.
21       G.      Modification of the Consent Decree. Except as othe1wise provided herein, this Consent Decree
22       and any provisions herein, may not be changed, waived, discharged, or terminated unless by a writte
23       instrument, signed by the Settling Parties, or upon motion of any Party as provided by law and upon
24       entry of a modified Consent Decree by the Court. If any Settling Party wishes to modify any provision o
25       this Consent Decree, the Settling Party must notify the other Settling Party in writing at least twenty-on
26       (21) days prior to taking any step to implement the proposed change.
27       H.     Full Settlement. This Consent Decree contains the sole and entire agreement and understandin
28       of the Parties with respect to the entire subject matter hereof, and any and all discussions, negotiations

          Consent Decree                                    13              Civil Case No. 2:20-cv-07066-DMG-AFM
         Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 14 of 21 Page ID #:164




     1    commitments and understandings related thereto.         No representations, oral or otherwise, express        OJ


 2        implied, other than those contained herein have been made by any party hereto. No other agreements no

 3        specifically referred to herein, oral or otherwise, shall be deemed to exist or to bind any of the Parties.

 4        I.      Integration Clause. This is an integrated Consent Decree. This Consent Decree is in tended t

 5        be a full and complete statement of the tenns of the Consent Decree between the Settling Parties an

 6        expressly supersedes any and all prior oral or written Consent Decrees, covenants, representations, and/01

 7        warranties (express or implied) concerning the subject matter of this Consent Decree.

 8 J.             Authority of Counsel. The undersigned representatives for Plaintiff and CMX each certify Iha

 9        he/she is fully authorized by the party whom he/she represents to approve this Consent Decree as to form

10        K.      Authority. CMX certifies that its undersigned representative is fully authorized to enter into thi.

11        Consent Decree, to execute it on behalf of CMX, and to legally bind CMX to its te1ms.

12        L.      Agreement to be Bound. The Settling Parties, including any successors or assigns, agree to b

13        bound by this Consent Decree and not to contest its validity in any subsequent proceeding to implemen

14        or enforce its terms.

15        VIII.   COURT APPROVAL

16       The Parties hereby respectfully request that the Court promptly approve and enter this Consent Decree.

17       Upon entry of this Consent Decree, Plaintiff and Defendant waive their respective rights to a hearing o

18       trial on the allegations of the Complaint and Notice Letter which are at issue in this action. If this Consen

19       Decree is not approved by the Court, it shall be of no force and effect, and it may not be used in an

20       proceeding for any purpose.

21
                  IN WITNESS WHEREOF, the undersigned have executed this Consent Decree as of the date se
22
         forth below.
23
         SO AGREED AND APPROVED AS TO CONTENT
24
25
26
27
28

          Consent Decree                                  14              Civil Case No. 2:20-cv-07066-DMG-AFM
Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 15 of 21 Page ID #:165




 l   Dated:   01/05/2021             PLAINTIE
 2

 3                                   Alesha Davis

 4   Dated: - - -- -- -              CALIFORNIA METAL-X (CMX)
 5                                   By: _ _ _ __ __ _ __
 6                                     Karen Strelitz
                                     Executive Vice President
 7
 8
 9
     APPROVED AS TO FORM
1
 O Dated:     I / Jl / l (           BRODSKY & SMITH, LLC
11
                                     By ~
12                                          vanJ.Smith(SBN:2423
                                        Attorneys for Plaintiff
13
14
15   Dated: - - -- - --
                                                             --
                                     CASTELLON & FUNDERBURK LLP

16                                   By: _ _ _ __ _ __ __
17
                                             Ruben A. Castellon (SBN 154610)
18
                                        Attorneys for California Metal-X (CMX)
19
     IT IS SO ORDERED.
20
21
     Date:
22                                   The Honorable Dolly M. Gee
                                     United States District Court Judge
23                                   Central District of California
24
25
26
27
28

      Consent Decree                  15             Civil Case No. 2:20-cv-07066-DMG-AFM
Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 16 of 21 Page ID #:166




       01/08/2021




      March 29, 2021
Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 17 of 21 Page ID #:167   iI
                                                                                    i



                                                                                    I
                                                                                    ii'
                                                                                    t



                                                                                    !
                                                                                    I




               Exhibit A
                                   Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 18 of 21 Page ID #:168
                             E. 57th STREET


                                                                              NOTES,
                                                                              I . Rotary furnace
                                                                                                                                                                                                         LEGEND
                                                                              2. Rotary furnace Heat Exchanger                    i! . Metal Bnquetter
                                 EMFTY 5ECTJON
                                                                              3a, Rotary furn.ice foghouse # !
                                                                              3b. Rotaiy furnace Baghouse #2
                                                                                                                                 l 2. Alummum Shredder
                                                                                                                                 J 3. Induction furnaces
                                                                                                                                                                                                         D        Covered ProcesS/Storage Are;,
                                                                              4. Induction furnace Bag house                     I 4. Cyclone and Spark Arrestor
                                                                                                                                                                                                         D        Open Area
                                                                                                                                                                                                         CZ]      Muniopai Storm Sewer inlet
                                                                              5. Wheelabrator Bag house
                                                                              b. Wheelabrator
                                                                              7. Wire Chopper#!
                                                                              8. Wire Chopper Cyclone
                                                                                                                                 I 5. Wire Chopper#2
                                                                                                                                 I b. Radiator Processor
                                                                                                                                 17. Magnetic Separator
                                                                                                                                 18. Shell Casing Separator
                                                                                                                                                                                                         ~

                                                                                                                                                                                                         A-G
                                                                                                                                                                                                                  Drainage Flow
                                                                                                                                                                                                                  Roof Downspa<Jts
                                                                                                                                                                                                                  Property line
                                                                                                                                                                                                                  Subc.iramao.e Are.as
                                                                                                                                                                                                                                                      A
                                                                              9. Metal Shredder                                  19. Serra Shredder-Shreds Shears                                                                                         N

                                                                                                                                                                                                          -
                                                                                                                                                                                                                  Storm Water fiow
                                                                              1O. Metal Shredder .ind Bnquetter
                         INGOT PACKING WAREHOUSE
                                                                                                                                                                                                         ~        Roof R.2:n Gutters
                                                                              Baghouse                                                                                                                            Driveway Trend; ? Gate
                                                                MFLOYEf                                                                                                                                  lIITOJ
                                                                LOCKER.                                                                                                                                           Storm Water CoHectlo;, Smr,p t f';Jft,f

                                     F                           R.OOM
                                                                                                                                                                                                          0
                                                                                                                                                                                                         [=:J
                                                                                                                                                                                                                  Dr.::m Pip,"Jforcerr-~:n
                                                                                                                                                                                                                  5~m; Water .il.t:"a.envation Tank
                                                                                                                                                                                                                  Sto;m Water inHttabx Gallery
                                                                                                                                                                                                                  treatment flow to infiltration
                                                                                                              Site Map/Drainage Plan                                                                               SP-1(Typical) storm water
                                                                                                                                                                                                                   discharge sampling location
                                                                                                            f'ie;;5e r,ote: 5tw.r. l'/.ate'. Tre.atme-,J 5y.;te:,-, w}i            ciiect Marc.½ 2020
         ~I
                                                                                                                                                                          i,e ,n

              11                                                          I                                                                                                                                                                    "°
          /[gl !
                                                                                                                                                                                                                             O                                   ,co
   §
                 1 >-
   GS
   8                                                                                                          E58th STREET                                                                                                                                         5
   a                                                                                                                                                                                                                                                               z
   :ez
   ~
          I             -            SP-4                                                SP-3                                                                   SP-2                                                                                               $
                                                                                                                                                                                                                                                                   <

                                                                                                                                                                                                                                                                   ~
   ~ jIr/        // /                                                               r     ~@J,, ~~5 r~~{II(//,,.(///(((
                                                                                                                                                                                                                                               /7
                                                                                                                                                                                                                                         (r,f)CT.        I
                                                        ~~UND~; ~ 31                                                                  m ., .
                                                                                                                                                                                                                                       B'JL0NG


                                                                2"'"°·"'·~ [@                                                                                                                                           lerHJ      /////II\


         l
         -JI
               [&]   ~
                                       'b Fl (

                                                       5~~~~0 ✓pt_
                                                 r---,----, '     ·             "       '§ >[:Tl ; A 1
                                                                                                          1, .';~~E{<;PROC~S~    STOfAGE ME<
                                                                                                                                                               1
                                                                                                                                                                "
                                                                                                                                                                 !




                                                                                                                                                                           .. ·. ·.     ST.®GEN'.cA .·
                                                                                                                                                                                                        u.

                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                    RD
                                                                                                                                                                                                                                          .1
                                                                                                                                                                                                                                   .. ·:4~5:~0
                                                                                                                                                                                                                                  ---co.-c--
                                                                                                                                                                                                                                                w,

                                                                                                                                                                                                                                                         t ~~~:;

                                                                                                                                                                                                                                                       .,,. SP-1

                                                                                                                                              Note: After implementation of the treatment and infiltration systems storm water
                         RA!LR.OAD TT'ACKS
                                                                                                                                              discharge will only occur at SP-3 and SP-4 if the 85th percentile storm is exceeded.
                                                                                                   E. 5LAUS01'< AVENUE.



APN: 5101007003
                                                                                            CALIFORNIA METAL-X
Issue Date: 8/13/20 I 5

Revision Date: 3/3/2020                                                                            366 E 58th Street
                                                                                                                                                                                                 ~KERAMIDA
                                                                                                Los Angeles, CA 90011
Drawn By: Michael McEvoy



                                                                                                                                                                                                                                    , , . , c : v , 0 0 , _..-   ,0~T?'c"!fITT'½YVY'
Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 19 of 21 Page ID #:169




                Exhibit B
Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 20 of 21 Page ID #:170

   Exhibit A


                 ASSUMPTION OF RISK, RELEASE, AND INDEMNITY AGREl,MENT

   I understand that I am being given temporary enhy to the following property (the "Site"):

   366 East 58th Street located in Los Angeles, California

   In consideration of the forgoing, I agree to the following:

  I acknowledge and agree that my entry onto the Site is entirely voluntary and at my own risk. Except for
  the intentional or grossly negligent acts or omissions of Indemnified Parties, I agree to indemnify, defend,
  hold harmless and release California Metal-X, its shareholders, officers, directors, employees, agents,
  attorneys, successors, assigns, lenders, landlords, trustees, heneficiaries, and any other person(s) related to
  the Site or the activity at the Site (collectively "Indemnified Patties") from any and all demands, lawsuits,
  damages, claims, settlements, judgments, losses, liability, or expenses (including interest, attorney fees,
  and expert witness fees) for personal injury, illness (including without limitation potential exposure to
  COVID-19), death, or property damage, caused by, arising from or related to my entry onto the Site.

  I confinn that at the time of the site inspection that I do not have any communicable disease or symptoms
  of a collllllunicable disease, including without limitation COVID-19 symptoms as outlined in current
  Centers for Disease Control guidance including: fever or chills, cough, shortness of breath or difficulty
  breathing, fatigue, muscle or body aches, headache, new loss of taste or smell, sore throat, congestion or
  ruuny nose, nausea or vomiting, and/or diarrhea. I agree that if! have any of these symptoms at the time
  of the site inspection that I will not be allowed to participate in the site inspection and the site inspection
  will be cancelled.

  I agree that I will wear personal protective equipment at the site inspection, including, but not limited to,
  the following: protective eye gear (goggles or glasses), face covering (covering both nose and mouth),
  and closed toe shoes (steel toe shoes). I also agree to maintain at least six feet social distance from all
  employees and representatives, including attorneys and experts.

  I agree that I will not assign my rights or delegate my obligations under this Agreement and that there are
  no third-party beneficiaries.

  I HAVE READ THIS DOCUMENT AND FULLY UNDERSTAND AND AGREE TO EACH AND
  EVERY PROVISION.


  Signature:   ~/J/                                         Company: Compliance Management, Inc.

  Name: Bill Habenicht                                      Title: OISP ToR

  Purpose of Visit: Stormwater BMP Inspection
Case 2:20-cv-07066-DMG-AFM Document 25 Filed 03/29/21 Page 21 of 21 Page ID #:171

     Exhibit B


                          Agreement of Alesha Davis' Representative

     I, Bill Habenicht, am Alesha Davis' consultant, and have read, understand, and agree to
     comply with, and be bound by, all of the terms and conditions contained in the attached
     Site Visit Agreement entered into between Alesha Davis and California Metal-X (CMX).



     By:    Bill Habenicht

    Title: QISP ToR

    Signature:   ~sfJ£
    Date:   12/9/2020
